Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 6 January 1819
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 6 January 1819
				
				You Letter was brought two days since, and I should have received it with the same pleasure your Letters have always given me, had I not perceived a great falling off in the hand writing, which surprized and grieved me a little; as I had always flattered myself that with due attention and constant practice, you would write a very handsome hand and with great facility—do not my dear child by a want of care acquire a slovenly habit, which you will find difficult to cure, and productive of much additional labour to yourself if you contract it—You have always attended so immediately to any advice I have thought it necessary to offer you, that I am sure of its meeting with that attention which both your affection and inclination prompt; from the conviction that it is excited influenced by the tenderit and deepest interest which can be excited in a devoted Mothers heart—. I need say no more as a word to the wise is enough. The progress you make in your Class delights me, and I recommend you to persevere as much as possible, as your triumph will be complete if you succeed in overtaking those who must be much forwarder than yourself; and you will give a very decided proof of how much may be attained by industry and constant application, and you will reap all the advantages of rapid promotion, and the approbation of your master’s, who will take delight to encourges encourage exertions so meritorious—I can  easily conceive that your occupations prevent your riding frequently in the Booby-hut, which caused you so much mirth last winter, but I hope you take as much exercise as is necessary for your health—Your wedding was much gayer I suppose than ours and I hope will prove as happy—I will respond the last sentiment of your Letter my darling boy, by assuring you that your success in overtaking your Class will “give joy to the heart of your affectionate Mother
				
					L. C. Adams
				
				
					I forgot to say how sorry I am to be deprived of the little Letter you mention, and hope in future Mr Clarke will be more careful for my sake—
				
			